DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 7, 8  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 8, 9 of U.S. Patent No. 9987824 to Inoue in view of Sadoon et al. (Al-Rafidain Dent J. 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because each application discloses a metal-resin composite structure which is formed by bonding a metal member and a resin member formed of a resin composition, wherein a surface roughness measured regarding six linear portions in total including three arbitrary linear portions parallel with each other and another three arbitrary linear portions perpendicular to the former three linear portions on a surface of the metal member, based on JIS B0601 (corresponding international standard: ISO4287) satisfies both Requirements (1) and (2). Both application discloses an overlapping average value of .
Inoue et al. does not discloses standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm is equal to or smaller than 8 .mu.m. 
Sadoon et al. discloses standard deviation of surface roughness of metal surface is result effective variable to the metal resin surface bonding strength (see e.g. table 3 in page 255, table 2 in page 254, Par. 1 under discussion in Par. 256).  Sadoon et al. discloses the standard deviation can be around 17%=0.53/3.06 of the mean surface roughness. By comparison, mean value of 20 µm and smaller than 77 µm in the instant application can also have a standard deviation of (20+77)/2 X 17% around 8 if standard deviation can be around 17%=0.53/3.06 of the mean width of the profile elements (RSm). In another word, Sadoon et al. discloses an almost same ratio of standard deviation (o) to surface roughness for an etched metal resin bonded surface.
Both Inoue et al. and Sadoon et al. are analogous in the field of metal resin bonding surface structure, it would have been obvious for a person with ordinary skills in the art to modify standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm of Inoue et al. with the ratio of standard deviation (o) of the surface roughness as taught by Sadoon et al. to achieve desired metal bonding strength as suggested by Sadoon et al.. 17% of range between greater than 10 .mu.m and less than 300 .mu.m overlaps with the range of equal to or smaller than 8 .mu.m. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. Inoue et al. (WO2015008847, use 20150224742 as equivalent), and further in view of Sadoon et al. (Al-Rafidain Dent J. 2014).
As to claim 1. Inoue et al. (WO2015008847, use 20150224742 as equivalent) discloses a metal-resin composite structure (see e.g. metal/resin composite structure in abstract, claim 1) which is formed by bonding a metal member and a resin member formed of a resin composition (see e.g. bonding a metal member (103) and a resin member (105) in abstract, claim 1),
wherein a surface roughness measured regarding six linear portions in total including three arbitrary linear portions parallel with each other and another three arbitrary linear portions perpendicular to the former three linear portions on a surface of 
(1)    an average value of ten point average roughnesses (Rz) at an evaluated length of 4 mm is equal to or greater than 2.mu.m and equal to or smaller than 10.mu.m (see e.g. ten-point average roughness values (Rz) of all the straight-line parts as determined at an evaluation length of 4mm exceed 2μm in abstract, claim 1, or greater than 5.mu.m in claim 3. The ranges overlaps with the claimed range of greater than 2.mu.m and equal to or smaller than 10.mu.m), and
(2)    an average value of mean width of the profile elements (RSm) at an evaluated length of 4 mm is equal to or greater than 20 µm and smaller than 77 µm, (see e.g. mean width of the profile elements (RSm) of all the linear portions are greater than 10 .mu.m and less than 300 .mu.m. in Par. 45. From the viewpoint of further improving the bond strength between the metal member 103 and the resin member 105, an average value of mean width of the profile elements (RSm) on the surface 110 of the metal member is preferably greater than 10 .mu.m and less than 300 .mu.m and more preferably greater than or equal to 20 .mu.m and less than or equal to 200 .mu.m. in 
Inoue et al. does not discloses standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm is equal to or smaller than 8 .mu.m. 
Sadoon et al. discloses standard deviation of surface roughness of metal surface is result effective variable to the metal resin surface bonding strength (see e.g. table 3 in page 255, table 2 in page 254, Par. 1 under discussion in Par. 256).  Sadoon et al. discloses the standard deviation can be around 17%=0.53/3.06 of the mean surface roughness. By comparison, mean value of 20 µm and smaller than 77 µm in the instant application can also have a standard deviation of (20+77)/2 X 17% around 8 if standard deviation can be around 17%=0.53/3.06 of the mean width of the profile elements (RSm). In another word, Sadoon et al. discloses an almost same ratio of standard deviation (o) to surface roughness for an etched metal resin bonded surface.
Both Inoue et al. and Sadoon et al. are analogous in the field of metal resin bonding surface structure, it would have been obvious for a person with ordinary skills in the art to modify standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm of Inoue et al. with the ratio of standard deviation (o) of the surface roughness as taught by Sadoon et al. to achieve desired metal bonding strength as suggested by Sadoon et al.. 17% of range between greater than 10 .mu.m and less than 300 .mu.m overlaps with the range of equal to or smaller than 8 .mu.m. Thus cliam limitation is met. 
As to claim 3.    Inoue et al. discloses the metal-resin composite structure according to claim 1,
wherein the surface roughness measured regarding six linear portions in total including three arbitrary linear portions parallel with each other and another three arbitrary linear portions perpendicular to the former three linear portions on a surface of the metal member, based on JIS B0601 (corresponding international standard: IS04287) further satisfies Requirement (1 A)(see e.g. Regarding six linear portions in total on a surface (110) of the metal member (103) including three arbitrary linear portions which are parallel to each other and another three arbitrary linear portions which are perpendicular to the former three linear portions, a surface roughness measured according to JIS B0601 (corresponding international standard: ISO4287) satisfies the following requirements (1) and (2) at the same time in abstract, claim 1): 
(1 A) an average value of ten point average roughnesses (Rz) at an evaluated length of 4 mm is equal to or greater than 1 µm and equal to or smaller than 15 µm (see e.g. ten point average roughnesses (Rz) of all the linear portions at an evaluation length of 4 mm are greater than 2 .mu.m. in Par. 32 & claim 1, or greater than 5.mu.m in claim 3, which all overlaps with the claimed range of greater than 1 µm and equal to or smaller than 15 µm). 
As to claim 5.    Inoue et al. discloses the metal-resin composite structure according to claim 1.
wherein the metal member is formed of metal materials containing one kind or two or more kinds of metals selected from iron, a steel material, stainless steel, aluminum, an aluminum alloy, magnesium, a magnesium alloy, copper, a copper alloy, 
As to claim 6.    Inoue et al. discloses the metal-resin composite structure according to claim 1
wherein the resin composition contains one kind or two or more kinds of thermoplastic resins selected from a polyolefin-based resin, a polyester-based resin, a polyphenylene-based resin, and a polyamide-based resin(see e.g. thermoplastic resin in claim 1, such as polyolefin resin in Par. 434, polyester resin, polyphenylene and polyamide in Par. 207-208)
As to claim 7.    Inoue et al. discloses the metal-resin composite structure according to claim 1, 
wherein the resin composition contains one kind or two or more kinds of thermoplastic resins, having a glass transition temperature equal to or higher than 140°C, selected from a polyether ether ketone resin, a polyether ketone resin, a polyimide resin, a polyphenylsulfone resin, and a polyether sulfone resin (see e.g. thermoplastic resins having a glass transition temperature of higher than or equal to 140.degree.  C. include one or two or more thermoplastic resins selected from polyether ether ketone resins and polyether ketone resins; polyimide resins; and polyether sulfone resins in Par. 219).
As to claim 8.    Inoue et al. discloses the metal-resin composite structure according to claim 1, 
wherein the resin composition contains one kind or two or more kinds of amorphous thermoplastic resins selected from a polystyrene resin, a polyacrylonitrile resin, a styrene-acrylonitrile copolymer resin, an acrylonitrile-butadiene-styrene copolymer resin, a polymethyl methacrylate resin, and a polycarbonate resin(see e.g. amorphous copolyester resins in Par. 207. Examples of the amorphous thermoplastic resins include one or two or more amorphous thermoplastic resins selected from polystyrene resins, polyacrylonitrile resins, styrene-acrylonitrile copolymer resins, acrylonitrile-butadiene-styrene copolymer resins (ABS resins), polymethyl methacrylate resins, and polycarbonate resins in Par. 220, claim 11).
As to claim 9.    Inoue et al. discloses the metal-resin composite structure according to claim 1, 
wherein the resin composition contains one kind or two or more kinds of thermoplastic elastomers selected from a polyolefin-based elastomer, a polyurethane-based elastomer, a polystyrene-based elastomer, and a polyester-based elastomer(see e.g. polyolefin elastomers, polyurethane elastomers, styrene elastomers, polyester elastomers in Par. 207).

Claims 2, 4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. Inoue et al. (WO2015008847, use 20150224742 as equivalent) and Sadoon et al. (Al-Rafidain Dent J. 2014), and further in view of Takihana et al. (WO2015087720, use US20160303820 as equivalent).
As to claim 2.    Inoue et al. disclose the metal-resin composite structure according to claim 1,
wherein the surface roughness measured regarding six linear portions in total including three arbitrary linear portions parallel with each other and another three arbitrary linear portions perpendicular to the former three linear portions on a surface of the metal member, based on JIS B0601 (corresponding international standard: IS04287) further satisfies Requirement (3) (see e.g. Regarding six linear portions in total on a surface (110) of the metal member (103) including three arbitrary linear portions which are parallel to each other and another three arbitrary linear portions which are perpendicular to the former three linear portions, a surface roughness measured according to JIS B0601 (corresponding international standard: ISO4287) satisfies the following requirements (1) and (2) at the same time in abstract, claim 1):
Inoue et al. in view of Sadoon et al. does not discloses (3)    an average value of arithmetic average roughnesses (Ra) at an evaluated length of 4 mm is smaller than 5 µm.
Takihana et al. (WO2015087720, use US20160303820 as equivalent) discloses a metal resin composite (see e.g. abstract), wherein the surface roughness Ra of the bonding surface 103 of the metal member 102 is preferably equal to or greater than 0.5 .mu.m and equal to or less than 40.0 .mu.m, more preferably equal to or greater than 1.0 .mu.m and equal to or less than 20.0 .mu.m, and particularly preferably equal to or greater than 1.0 .mu.m and equal to or less than 10.0 .mu.m.  When the surface roughness Ra is within the above range, the bond strength between the resin member 
Both Inoue et al. in view of Sadoon et al. and Takihana et al. are analogous in the field of metal resin bonded composite, wherein the metal surface has roughness in order to improve the bond strength between the metal member and the resin member (see e.g. Par. 24 of Inoue et al.). It would have been obvious for a person with ordinary skills in the art to further modify the surface roughness of Ra of the metal member of Inoue et al. in view of Sadoon et al. to have Ra of equal to or greater than 0.5 .mu.m and equal to or less than 40.0 .mu.m as taught by Takihana et al. in order to further improve bonding strength between the resin member and metal member as suggested by Takihana et al. Ra of equal to or greater than 0.5 .mu.m and equal to or less than 40.0 .mu.m overlaps with the claimed smaller than 5 µm in claim 2, and smaller than 3 claimed in claim 4. 
As to claim 4.    Inoue et al. in view of Sadoon et al. and Takihana et al. discloses the metal-resin composite structure according to claim 1.
wherein the surface roughness measured regarding six linear portions in total including three arbitrary linear portions parallel with each other and another three arbitrary linear portions perpendicular to the former three linear portions on a surface of the metal member, based on JIS B0601 (corresponding international standard: IS04287) further satisfies Requirement (3 A):
(3 A) an average value of arithmetic average roughnesses (Ra) at an evaluated length of 4 mm is smaller than 3 µm (see discussion of claim 2)
As to claim 10.    Inoue et al. in view of Sadoon et al. does not discloses the metal-resin composite structure according to claim 1, wherein the resin composition contains a thermosetting resin.
Takihana et al. discloses the resin metal composite can also comprise resin made of thermosetting resin (see e.g. abstract, Par. 64-65), wherein the heat resistance, processability, mechanical characteristics, electric characteristics, adhesiveness, and abrasion resistance of the thermosetting resin are desired in the metal resin composite in Par. 66. 
Both Inoue et al. in view of Sadoon et al. and Takihana et al are analogous in the field of metal resin composite, it would have been obvious for a person with ordinary skills in the art to replace/thermoplastic resin of Inoue et al. in view of Sadoon et al. with thermosetting resin for the metal resin composite if the properties of heat resistance, processability, mechanical characteristics, electric characteristics, adhesiveness, and abrasion resistance of the thermosetting resin are desired in the metal resin composite as suggested by Par. 66 of Takihana et al.
As to claim 11.    Inoue et al. in view of Sadoon et al. does not disclose the metal-resin composite structure according to claim 10, wherein the resin composition containing the thermosetting resin contains at least one kind selected from a long fiber reinforced composite structure and a continuous fiber reinforced composite structure.
Takihana et al. disclose the thermosetting resin has filler, wherein the filler have length greater than 5.mu.m and equal to or less than 50 mm (see e.g. Par. 64, Par. 74, Par. 77). By comparison, in the instant application discloses the filler fiber have maximum length equal to or greater than 10 nm and equal to or smaller than 600 .mu.m  greater than 10 nm and equal to or smaller than 600 .mu.m in the instant application. So the length of the fiber filler in Takihana et al. meet the claim limitation of long fiber or continuous fiber based on requirement of instant application. 
Takihana et al. discloses the fiber in the thermosetting resin can improve the workability of the thermosetting resin composition to further improve the mechanical strength of the obtained resin member.  As a result, it is possible to obtain the metal-resin composite body in which the bond strength between the resin member and the metal member is further improved (see e.g. Par. 72).
Both Inoue et al. in view of Sadoon et al., and Takihana et al are analogous in the field of metal resin composite, it would have been obvious for a person with ordinary skills in the art to replace thermoplastic resin of Inoue et al. in view of Sadoon et al. with the fiber reinforced thermosetting resin for the metal resin composite as taught by by Takihana et al. when the properties of heat resistance, processability, mechanical characteristics, electric characteristics, adhesiveness, and abrasion resistance of the thermosetting resin are desired in the metal resin composite as suggested by Par. 66 of Takihana et al., wherein the the fiber in the thermosetting resin can improve the workability of the thermosetting resin composition to further improve the mechanical strength of the obtained resin member.  As a result, it is possible to obtain the metal-resin composite body in which the bond strength between the resin member and the metal member is further improved (see e.g. Par. 72) as suggested by Takihana et al.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Double Patenting
Applicant argues US 9,987,824 does not disclose a standard deviation (o) of RSm (a). For at least this reason, Applicant requests the double patenting rejection of Claim 1 and its dependent claims be withdrawn.
Examiner respectfully disagrees: 
Sadoon et al. is cited to teach standard deviation of surface roughness of metal surface is result effective variable to the metal resin surface bonding strength (see e.g. table 3 in page 255, table 2 in page 254, Par. 1 under discussion in Par. 256).  Sadoon et al. discloses the standard deviation can be around 17%=0.53/3.06 of the mean surface roughness. By comparison, mean value of 20 µm and smaller than 77 µm in the instant application can also have a standard deviation of (20+77)/2 X 17% around 8 if standard deviation can be around 17%=0.53/3.06 of the mean width of the profile elements (RSm). In another word, Sadoon et al. discloses an almost same ratio of standard deviation (o) to surface roughness for an etched metal resin bonded surface.
Both Inoue et al. and Sadoon et al. are analogous in the field of metal resin bonding surface structure, it would have been obvious for a person with ordinary skills in the art to modify standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm of Inoue et al. with the ratio of standard deviation (o) of the surface roughness as taught by Sadoon et al. to achieve desired metal bonding 
Thus applicant’s argument is not persuasive. 

Rejections Under 35 U.S.C. § 102
35 U.S.C. § 102(a)(1) rejection is withdrawn due to applicant’s amendment. 

Rejections Under 35 U.S.C. § 103
Applicant argues Claim 1 is amended to cite “an average value of mean width of the profile elements (RSm) at an evaluated length of 4 mm is equal to or greater than 20 pm and smaller than 77 pm, and a standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm is equal to or smaller than 8 pm.”
Inoue does not disclose a standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm is equal to or smaller than 8 pm. Also, Inoue does not teach or suggest the claimed range of a standard deviation (o) of the mean width of the profile elements (RSm). 
Additionally, the limitations of the claims lead to unexpected results. The specific ranges of Rz and RSm and its standard deviation result in the unexpected advantageous effect of decreased variation in bonding strength between the metal member and the resin member, which results in the increased bonding strength, and reduced metal loss (AW (mg/cm2), the amount of metal to be eliminated by etching. This advantageous effect is shown in the Example section of the present specification.

Examiner respectfully disagrees:
Sadoon et al. is cited to teach standard deviation of surface roughness of metal surface is result effective variable to the metal resin surface bonding strength (see e.g. table 3 in page 255, table 2 in page 254, Par. 1 under discussion in Par. 256).  Sadoon et al. discloses the standard deviation can be around 17%=0.53/3.06 of the mean surface roughness. By comparison, mean value of 20 µm and smaller than 77 µm in the instant application can also have a standard deviation of (20+77)/2 X 17% around 8 if standard deviation can be around 17%=0.53/3.06 of the mean width of the profile elements (RSm). In another word, Sadoon et al. discloses an almost same ratio of standard deviation (o) to surface roughness for an etched metal resin bonded surface.
Both Inoue et al. and Sadoon et al. are analogous in the field of metal resin bonding surface structure, it would have been obvious for a person with ordinary skills in the art to modify standard deviation (o) of the mean width of the profile elements (RSm) at the evaluated length of 4 mm of Inoue et al. with the ratio of standard deviation (o) of the surface roughness as taught by Sadoon et al. to achieve desired metal bonding strength as suggested by Sadoon et al.. 17% of range between greater than 10 .mu.m and less than 300 .mu.m overlaps with the range of equal to or smaller than 8 .mu.m. 
Last but not the least, since Sadoon et al. discloses standard deviation (o) is a result effective variable that can affect the metal resin bonding strength, applicant’s argument of unexpected result is not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okumura et al. (WO2015037718, use US20160221301 as equivalent).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783 

/SAMIR SHAH/Primary Examiner, Art Unit 1787